Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Grouping:
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-13, are drawn to, a pharmaceutical composition, wherein the pharmaceutical composition comprises: a live, purified population of bacteria that comprises a plurality of strains of Dolosigranulum pigrum; and a pharmaceutically acceptable excipient, and wherein the pharmaceutical composition is formulated as a liquid, a solid, a semisolid, or an aerosol dosage form, classified in CPC A61K 9/0043, A61K 9/0073 and A61K 35/747, for example.  

II. . Claims 14-23, are drawn to, a pharmaceutical composition, wherein the pharmaceutical composition comprises: a live, purified population of bacteria that comprises a plurality of strains of Dolosigranulum pigrm; and a pharmaceutically acceptable excipient, and wherein the live, purified population of bacteria is lyophilized, classified in CPC A61K 2236/51 and A61K 35/747, for example.  
The inventions are independent or distinct, each from the other because:

Inventions I and II are directed to distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the compositions of inventions I and II as claimed have a materially different mode of operation or effect (e.g., in the compostion of Group II the population of bacteria are lyophized, while in the composition of Group I the population of bacteria are does not), the inventions are mutually exclusive, and the inventions as claimed are not obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The distinct inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and the inventions are likely to raise different non-prior art issues, for example, under 35 U.S.C. 101, etc.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named 

B) Election of Species:
This application contains claims directed to the following patentably distinct species:

Each “formulation” (liquid, solid, semisolid, etc., as recited in claim 1), represents a distinct species. 
Each “dosage form” (liquid, suspension, gel, etc., as recited in claims 2, 3, 4 or 7), represents a distinct species.

Each “Dolosigranulum pigrum” (as recited in claims 5-7 or 16-18), represents a distinct species.

The species of formulation are independent or distinct because the claimed formulations are structurally and functionally different, they have mutually exclusive physical/chemical characteristics, and they are not necessarily obvious variants.

The species of dosage form are independent or distinct because the claimed dosage form are structurally and functionally different, they have mutually exclusive physical/chemical characteristics, and they are not necessarily obvious variants.

The species of Dolosigranulum pigrum are independent or distinct because the claimed Dolosigranulum pigrum have distinct phenotypes, have mutually exclusive biological/physiological characteristics, and they are not necessarily obvious variants.



There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
In this case, the claimed species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), and they are likely to raise different non-prior art issues, for example, under 35 U.S.C.112(b) and 112(d).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined 

*If applicant elects Group I then;
One species of “formulation”, for example, a liquid.
One species of “dosage form”, for example, a liquid dosage form, and 
One species of “Dolosigranulum pigrum”, for example, Dolosigranulum pigrum CDC 39-95.

OR

*If applicant elects Group II then;
One species of “Dolosigranulum pigrum”, for example, Dolosigranulum pigrum CDC 39-95.


and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651